(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, la parte apelada solicitó la desestimación del re-curso por no haber los apelantes presentado su alegato, celebrándose-la vista de su moción con la sola asistencia de su abogado en no-viembre 18 actual; y
Por Cuanto, la transcripción de los autos quedó radicada en la Secretaría de este Tribunal desde mayo 8, 1940,' habiéndose conce-' dido a los apelantes sucesivas prórrogas para radicar su alegato, sién-dolo la de septiembre 26 para vencer en octubre 25 con carácter de última; y
Por Cuanto, ni dentro de la prórroga ni antes de'la vista de la moción de desestimación ni después se ha archivado el alegato:
Por tanto, de acuerdo con la ley, el ’reglamento y la' jurispru-’ dencia, se declara con lugar la moción y se desestima el recurso.